          Case 1:21-mj-00478-GMH Document 7 Filed 06/23/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :       CRIMINAL NO. 21-MJ-478
               v.                            :
                                             :
MIKEALE FRAZIER,                             :
                                             :
                      Defendant.             :


                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America, by and through its attorney, the United States Attorney for
the District of Columbia, hereby respectfully moves the Court for the entry of a protective order
governing the production of discovery by the parties in the above-captioned case. The United
States and counsel for defendant have reached an agreement as to the proposed protective order.
Therefore, the United States is authorized to represent to the Court that the defendant does not
oppose this motion or the entry of the attached protective order.




                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY


                                      By:     /s/Janani Iyengar
                                             Janani Iyengar
                                             Assistant United States Attorney
                                             NY State Bar No. 5225990
                                             555 4th Street, N.W., 4237
                                             Washington, D.C. 20530
                                             202-252-7760
                                             Janani.iyengar@usdoj.gov




                                                 2
            Case 1:21-mj-00478-GMH Document 7 Filed 06/23/21 Page 2 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :       CRIMINAL NO. 21-MJ-478
               v.                              :
                                               :
MIKEALE FRAZIER,                               :
                                               :
                       Defendant.              :



                    PROTECTIVE ORDER GOVERNING DISCOVERY

       To expedite the flow of discovery material between the parties and adequately protect
personal identity information and other sensitive information, as well as to comply with the Crime
Victims’ Rights Act (CVRA) 18 U.S.C. § 3771, it is, pursuant to the Court’s authority under Fed.
R. Crim. P. 16(d)(1) and with the consent of the parties, ORDERED:
                                           All Materials
       1.      Limitations on Use - All materials provided by the United States in preparation
for, or in connection with, any stage of this case (collectively, “the materials”) are subject to this
protective order (“the Order”) and may be used by the defendant and defense counsel (defined as
counsel of record in this case) solely in connection with the defense of this case, and for no other
purpose, and in connection with no other proceeding, without further order of this Court.
       2.      Confidential Materials – Defense counsel and the defendant shall treat all
names/titles of child pornography files, coconspirator and victim names, usernames, and
identifying information, as well as identifying information (telephone numbers, usernames)
associated with the undercover agent in this case, as confidential. These usernames, identifying
information, and file names shall not be used at public hearings or quoted or copied in documents
filed with the Court unless those documents are filed under seal.
       3.      Limitation on Disclosure – Defendant may review discovery containing these
items at any time in the presence of defense counsel, defense counsel’s legal assistants or other
employees and interns assisting in defense preparation.       However, the defendant shall not be
permitted to keep or take with him such discovery.

                                                   3
            Case 1:21-mj-00478-GMH Document 7 Filed 06/23/21 Page 3 of 3




       4.         Limitations on Copying Materials - Defense counsel and defendant may
disclose, make copies of, or reveal discovery containing the above-mentioned items to defense
counsel’s legal assistants and other employees assisting in defense preparation and to defense
experts, provided that counsel instructs such other persons that further disclosure is prohibited.
Such copies and reproductions shall be treated in the same manner as the original materials.      The
defendant, defense counsel, and authorized persons shall not disclose any notes or records of any
kind that they make in relation to the contents of the materials, without prior written consent of the
Government or further order of the Court, and all such notes or records are to be treated in the
same manner as the original materials.
       5.     Preventing duplication of materials during viewings - If defense counsel
authorizes the materials to be viewed by the defendant or any court-authorized person, defense
counsel shall ensure that the defendant or such court-authorized person does not photograph, take
screen shots, or otherwise duplicate or disseminate the materials.


                                        Scope of this Order
      6.     At Termination of Proceedings – Defense counsel may retain the materials upon
the conclusion of the case.   This Order shall remain in force after the conclusion of the case and
shall continue to govern the use, disclosure, and retention of the materials.
      7.    Automatic exclusions from this Order - The restrictions set forth in this Order do not
apply to documents that are or become part of the public court record, including documents that
have been received in evidence at other trials, nor do the restrictions in this Order limit defense
counsel in the use of the materials in judicial proceedings in this case, except as described below.
      8.     No ruling on discoverability or admissibility - This Order does not constitute a
ruling on the question of whether any particular material is properly discoverable or admissible
and does not constitute any ruling on any potential objection to the discoverability of any material.


       SO ORDERED this _____ day of June, 2021.


                                               _________________________________________
                                               THE HONORABLE ZIA M. FARUQUI
                                               UNITED STATES MAGISTRATE JUDGE

                                                  4
